Citation Nr: 1506243	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to June 1967.  He died in August 2010 and the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In January 2015, the appellant's attorney submitted additional evidence with a waiver of RO consideration.  38 C.F.R.§ 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the appellant's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in both Virtual VA and VBMS shows that they are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran died in August 2010.  The original death certification, issued the day after the Veteran's death, lists the immediate cause of his death as due to debility as a consequence of uncontrolled diabetes.

2.   A supplemental death certification, issued eleven days after the Veteran's death, reflects that his death was due to debility and posttraumatic stress disorder (PTSD), as a consequence of uncontrolled diabetes.

3.  At the time of the Veteran's death, service connection was in effect for PTSD. 

4.  The Veteran's service-connected PTSD substantially or materially contributed to the cause of his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

I. Factual Background

The Veteran's death certification reveals that he died in August 2010 at the age of 65 years.  The original death certificate, issued the day after the Veteran's death, lists the immediate cause of death as debility as a consequence of uncontrolled diabetes.  A supplemental death certification, issued eleven days after the Veteran's death, reflects that his death was due to debility and PTSD, as a consequence of uncontrolled diabetes.

At the time of the Veteran's death, service connection was in effect for PTSD.  Specifically, he was in receipt of a 30 percent disability rating for PTSD, effective October 6, 1998; a 70 percent disability rating for PTSD, effective January 23, 2006; and, the day of the Veteran's death, a decision was made to increase the disability rating for the Veteran's PTSD to 100 percent disabling, effective August 11, 2009.  However, this decision was never effectuated due to the Veteran's death.  

A review of the claims file shows that the Veteran has been suffering from psychiatric problems since his discharge from military service and developed diabetes mellitus in approximately 1985.  A December 1989 private treatment record described the Veteran's diabetes as "poorly controlled."  He was awarded Social Security disability benefits in May 1989 due to his diabetes and psychiatric problems.  

The appellant contends that the Veteran's diabetes was exacerbated by the Veteran's service-connected PTSD and, thus, the latter disability was a contributing cause of his death.  

A VA medical opinion was obtained in this case in March 2012.  The examiner reviewed the claims file, to include VA and private treatment records immediately prior to the Veteran's death, and opined that, while the second death certificate shows that the Veteran's death is related to PTSD, there were no facts in record that would support a finding that the Veteran's death was contributed to by PTSD.  

In response to the March 2012 VA medical opinion, the appellant's representative at the time submitted medical treatise evidence in August 2012 indicating that PTSD sufferers are more likely to suffer from diabetes.  Also, a September 2012 statement from Dr. S.G., the Veteran's treating physician at the time of his death, indicated that the Veteran's diagnosis of PTSD "could have led to [his] difficulty in managing his diabetes (labile blood sugars) and depression."  

In January 2015, the appellant's current representative submitted written argument in support of her appeal along with a January 2015 private medical opinion from Dr. M.L.C. who specializes in psychiatry, internal medicine, and addiction medicine.  Dr. M.L.C. reviewed the claims file along with lay statements from the Veteran during his lifetime, his wife, and his son.  Dr. M.L.C. provided a thorough recounting of the Veteran's relevant medical history and stated that, due to the severity of the Veteran's PTSD, he had developed persistent mental status changes, poor memory, poor concentration, poor focus, and fear/paranoia of medical treatment.  Dr. M.L.C. further indicated that such symptoms led to his persistent noncompliance with medical regimens, refusal of treatment, irrational avoidance of eating, and bizarre causal relationships regarding his doctors' motivations, all contributing to his death in August 2010.

Significantly, Dr. M.L.C. stated that the Veteran's uncontrolled diabetes would have been preventable if it would have not been for his mental illness and the deteriorating condition this caused, specifically his altered causal relationships, paranoia, lack of trust, and fear that he was going to be harmed by his treating providers.  Dr. M.L.B. further reported that the Veteran's mental illness was no severe that he was unable to comply with recommended treatment secondary to paranoia, bizarre behavior, thought disorganization, altered causal relationships avoidance, and the incapacity to function.  These changes in his function due to mental illness led to his death from his inability to manage diabetes, a lethal illness when not controlled.  He manifested severe signs of mental illness associated with PTSD where his paranoid and lack of trust caused him to refuse food, refuse medical help, feel that people were out to hurt him, and feel that changes in his insulin regimen would harm him, leading to his refusal to follow up or engage with his treating providers.  According to Dr. M.L.B., the lack of management of the Veteran's diabetes due to his lack of trust, paranoia, bizarre behavior, and altered causal relationship led to his demise.  

In reaching this opinion, Dr. M.L.C. refuted the March 2012 VA examiner's negative opinion, noting that "throughout the medical record, beginning as far back as 1998, the [V]eteran's examiners and treating providers have noted [the Veteran's] incapacity to manage his medical care secondary to mental illness.  There could be no greater objective evidence than a death certificate signed by a physician indicating that the primary diagnosis leading to death of PTSD and a secondary diagnosis of uncontrolled diabetes.  It is highly unusual for a physician to note a primary psychiatric illness as the cause of death without there being a suicide.  The attending provider clearly felt strongly that the [V]eteran's PTSD prevented him from attending to his basic medical problems."

In a January 2015 appellate brief, the appellant's private attorney reiterated the findings of Dr. M.L.C. and noted several instances throughout the medical record where the Veteran refused medical care for his diabetes as he was afraid of hospitals and medication as early as December 1993.  

II.  Analysis

Dependency and Indemnity Compensation (DIC) may be awarded to a veteran's spouse for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110. 

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a  causal (not just a casual) connection is shown. 38 C.F.R. 
§ 3.312(c). 

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

As above, the appellant claims that the Veteran's service-connected PTSD was a contributory cause of his death.  This theory of entitlement presents a fairly complex medical question requiring a competent medical opinion.

In this regard, while the March 2012 VA examiner provided a negative opinion, the opinion is cursory and does not provide an adequate explanation as to why the Veteran's service-connected PTSD cannot be related to his death.  As such, it is accorded little probative weight.  Similarly, while the September 2012 statement from Dr. S.G. provides a positive nexus opinion, this opinion only states that the Veteran's PTSD "could" have led to the Veteran's difficulty in managing his diabetes.  As such opinion lacks a rationale and is speculative in nature, it is likewise accorded little probative weight.  

The most persuasive medical opinion in this case is the January 2015 opinion from Dr. M.L.C.  As above, Dr. M.L.C. reviewed the record and concluded that it was at least as likely as not that the Veteran's service-connected PTSD contributed to his uncontrolled diabetes and, ultimately, his death.  In this regard, he explained that throughout the medical record, beginning as far back as 1998, the Veteran's mental health examiners and treating providers have noted the Veteran's incapacity to manage his medical care secondary to mental illness.  Dr. M.L.C. also stated that the Veteran's uncontrolled diabetes would have been preventable if it would have not been for his mental illness.

Significantly, the Board finds no reason to question the credentials and comprehensive experience of Dr. M.L.C. and, furthermore, after carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion, which is favorable to the appellant, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Moreover, the Board finds the January 2015 medical opinion from Dr. M.L.C. to be both very comprehensive and persuasive, particularly in light of the detailed analysis of medical history of the Veteran provided by the expert and his reference to numerous supporting medical findings and studies supporting his conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Hence, this evidence has been assigned a great deal of probative weight by the Board; i.e., more than any other evidence of record. 

Therefore, the Board finds that the evidence reasonably supports the establishment of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310, as evidence of significant probative value indicates that the Veteran's service-connected PTSD contributed substantially or materially to the Veteran's death.  Accordingly, the appeal is granted.

ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


